DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made to the response, filed 4/4/2022.  Claims 10 & 19 have been canceled.  Claims 21 & 22 have been newly added.  Claims 1-9, 11-18, & 20-22 are pending. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Andrew Schwaab (Reg. No. 38,611) on 5/3/2022.
The application has been amended as follows: 
Amend claim 12, line 25 as follows:
code can be compared to the copy of the QR code maintained at the server;
Amend paragraph [85], the last line of page 41, of the Specification as follows:
code can be compared to the copy of the QR code maintained at the server.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest a transaction card comprising communication circuitry configured to communicate with a server associated with a provider of the transaction card, an e-ink display that is configured to display the QR code via electronic ink on the transaction card for use in second-factor authentication for the transactions, initiating, when an online transaction is attempted, the second-factor authentication process, generating the QR code, and displaying the QR code on the e-ink display to be captured by a wireless computing device that transmits an image of the QR code displayed on the e-ink display to the server after initiating the online transaction so that the image of the QR code can be verified by the server to validate the second-factor authentication process, wherein the wireless communication circuitry is configured to 2Appln. No.: 16/884,012Attorney Docket No.: 056516-510000/UScommunicate with an app, installed on the wireless computing device and associated with the provider of the transaction card, to send, via the app, information regarding the transaction card and associated transactions to the wireless computing device for transmission to the server of the provider, and receive, via the app and the wireless computing device, one or more of: communications, new QR codes, updates, or other information directed to the transaction card, and generate, in response to receiving an activation instruction generated by the app and received from the wireless computing device, the QR code needed to approve the online purchase transaction, when taken in combination with any remaining claim limitations as recited in independent claim 1.
Independent claim 12 is directed to the same subject matter and recites similar claim limitations to that of independent claim 1 and therefore is allowable for at least the same reasons.
Dependent claims 2-9, 11, 13-18, & 20-22 are allowable by virtue of their dependencies. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULTEP SAVUSDIPHOL whose telephone number is (571)270-1301. The examiner can normally be reached on M-F,7-3 EST. If the examiner cannot be reached by telephone, he can be reached through the following email address: paultep.savusdiphol@uspto.gov 
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571) 272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/PAULTEP SAVUSDIPHOL/Primary Examiner, Art Unit 2876